IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-286

                                Filed: 2 October 2018

Moore County, No. 16 CVS 00089

TOWN OF PINEBLUFF, Plaintiff,

             v.

MOORE COUNTY, CATHERINE GRAHAM in her capacity as a County
Commissioner, NICK PICERNO in his capacity as a County Commissioner, OTIS
RITTER, in his capacity as a County Commissioner, RANDY SAUNDERS in his
capacity as a County Commissioner, and JERRY DAEKE in his capacity as a County
Commissioner, Defendants.


      Appeal by Defendants from Order granting summary judgment and writ of

mandamus for Plaintiff entered 30 November 2016 by Judge James M. Webb in

Moore County Superior Court. Heard in the Court of Appeals 20 September 2017.


      Northen Blue, LLP, David M. Rooks, for plaintiff-appellee.

      Misty Randall Leland, Moore County Attorney, for defendants-appellants.


      MURPHY, Judge.


      The disagreement between these local governments can be traced to a conflict

between a law of general application and a local bill: North Carolina’s extraterritorial

jurisdiction statute (codified at N.C.G.S. § 160A-360) and a local act pertaining to the

exercise of territorial jurisdiction by the Town of Pinebluff (Senate Bill 433 enacted

in 1999 as Session Law 1999-35). Between 2014-2015, Pinebluff sought to expand its

extraterritorial jurisdiction and, pursuant to the aforementioned local act, informed
                        TOWN OF PINEBLUFF V. MOORE COUNTY

                                   Opinion of the Court



Moore County of its intent to do so. Moore County refused to adopt a resolution

authorizing Pinebluff’s extraterritorial jurisdiction expansion and cited the above

General Statute in support of its position. Pinebluff then sued Moore County and

sought a writ of mandamus to compel the County Commissioners to approve the

town’s proposed extraterritorial jurisdiction expansion. The trial court ruled in favor

of Pinebluff and entered an order directing the Moore County Commissioners to

approve Pinebluff’s extraterritorial jurisdiction expansion.

      We conclude that the local act, codified in N.C. Session Law 1999-35, abrogated

the requirement of county approval and requires Moore County to summarily approve

any otherwise lawful extraterritorial jurisdiction expansion request by Pinebluff. As

a result, we affirm the trial court’s order granting summary judgment and writ of

mandamus.

                                   BACKGROUND

      Pinebluff is a municipal corporation located in Moore County. The underlying

facts are not in dispute, but the parties dispute the construction of N.C.G.S. § 160A-

360 as a result of N.C. Session Law. 1999-35 as it pertains to Pinebluff’s

extraterritorial zoning jurisdiction.

      Pinebluff adopted an ordinance extending its corporate limits that became

effective on 19 July 2007. On 16 October 2014, Pinebluff adopted a resolution to

extend its ETJ into a portion of Moore County as authorized by N.C.G.S. § 160A-



                                          -2-
                       TOWN OF PINEBLUFF V. MOORE COUNTY

                                  Opinion of the Court



360(a). On 28 October 2014, Pinebluff sent a copy of the 16 October 2014 resolution

to the Chairman of the Moore County Commissioners, requesting that the County

adopt an appropriate resolution allowing Pinebluff to exercise extraterritorial

jurisdiction within two miles of the limits of the 19 July 2007 annexation. In its

request, Pinebluff indicated that N.C. Session Law 1999-35, a local bill modifying

N.C.G.S. § 160A-360 with respect to Pinebluff, required the County to adopt such a

resolution.

      Defendants did not reply to Pinebluff’s first request. Pinebluff sent a second

request on 18 February 2015.         In response, the Chairman of the County

Commissioners met with Pinebluff’s Mayor, along with the parties’ respective staff

and counsel. Defendants indicated their belief that S.L. 1999-35 did not obligate

them to approve the request because the session law is subject to restriction by

N.C.G.S. § 160A-360(e), which was not amended and must be read in harmony with

the entire statute.

      N.C.G.S. § 160A-360, as modified by S.L. 1999-35, provides:

              (a) All of the powers granted by this Article may be
              exercised by any city within its corporate limits. In
              addition, any city may exercise these powers within a
              defined area extending not more than one mile beyond its
              limits. With the approval of the board or boards of county
              commissioners with jurisdiction over the area, a city of
              10,000 or more population but less than 25,000 may
              exercise these powers over an area extending not more
              than two miles beyond its limits and a city of 25,000 or
              more population may exercise these powers over an area


                                         -3-
          TOWN OF PINEBLUFF V. MOORE COUNTY

                      Opinion of the Court



extending not more than three miles beyond its limits. The
boundaries of the city's extraterritorial jurisdiction shall be
the same for all powers conferred in this Article. No city
may exercise extraterritorially any power conferred by this
Article that it is not exercising within its corporate limits.
In determining the population of a city for the purposes of
this Article, the city council and the board of county
commissioners may use the most recent annual estimate of
population as certified by the Secretary of the North
Carolina Department of Administration. The Town of
Pinebluff may exercise the powers granted by this Article for
a distance not more than two miles beyond its corporate
limits, without regard to the population limit of this section.

(a1) Any municipality planning to exercise extraterritorial
jurisdiction under this Article shall notify the owners of all
parcels of land proposed for addition to the area of
extraterritorial jurisdiction, as shown on the county tax
records. The notice shall be sent by first-class mail to the
last addresses listed for affected property owners in the
county tax records. The notice shall inform the landowner
of the effect of the extension of extraterritorial jurisdiction,
of the landowner's right to participate in a public hearing
prior to adoption of any ordinance extending the area of
extraterritorial jurisdiction, as provided in G.S. 160A-364,
and the right of all residents of the area to apply to the
board of county commissioners to serve as a representative
on the planning board and the board of adjustment, as
provided in G.S. 160A-362. The notice shall be mailed at
least four weeks prior to the public hearing. The person or
persons mailing the notices shall certify to the city council
that the notices were sent by first-class mail, and the
certificate shall be deemed conclusive in the absence of
fraud.

(b) Any council wishing to exercise extraterritorial
jurisdiction under this Article shall adopt, and may amend
from time to time, an ordinance specifying the areas to be
included based upon existing or projected urban
development and areas of critical concern to the city, as


                             -4-
          TOWN OF PINEBLUFF V. MOORE COUNTY

                     Opinion of the Court



evidenced by officially adopted plans for its development.
Boundaries shall be defined, to the extent feasible, in terms
of geographical features identifiable on the ground. A
council may, in its discretion, exclude from its
extraterritorial jurisdiction areas lying in another county,
areas separated from the city by barriers to urban growth,
or areas whose projected development will have minimal
impact on the city. The boundaries specified in the
ordinance shall at all times be drawn on a map, set forth in
a written description, or shown by a combination of these
techniques. This delineation shall be maintained in the
manner provided in G.S. 160A-22 for the delineation of the
corporate limits, and shall be recorded in the office of the
register of deeds of each county in which any portion of the
area lies.

(c) Where the extraterritorial jurisdiction of two or more
cities overlaps, the jurisdictional boundary between them
shall be a line connecting the midway points of the
overlapping area unless the city councils agree to another
boundary line within the overlapping area based upon
existing or projected patterns of development.

(d) If a city fails to adopt an ordinance specifying the
boundaries of its extraterritorial jurisdiction, the county of
which it is a part shall be authorized to exercise the powers
granted by this Article in any area beyond the city's
corporate limits. The county may also, on request of the city
council, exercise any or all these powers in any or all areas
lying within the city's corporate limits or within the city's
specified area of extraterritorial jurisdiction.

(e) No city may hereafter extend its extraterritorial powers
under this Article into any area for which the county at
that time has adopted and is enforcing a zoning ordinance
and subdivision regulations and within which it is
enforcing the State Building Code. However, the city may
do so where the county is not exercising all three of these
powers, or when the city and the county have agreed upon



                            -5-
          TOWN OF PINEBLUFF V. MOORE COUNTY

                      Opinion of the Court



the area within which each will exercise the powers
conferred by this Article.

(f) When a city annexes, or a new city is incorporated in, or
a city extends its jurisdiction to include, an area that is
currently being regulated by the county, the county
regulations and powers of enforcement shall remain in
effect until (i) the city has adopted such regulations, or (ii)
a period of 60 days has elapsed following the annexation,
extension or incorporation, whichever is sooner. During
this period the city may hold hearings and take any other
measures that may be required in order to adopt its
regulations for the area. When the Town of Pinebluff
annexes any area outside its corporate limits thus extending
the area over which it would be allowed under subsection
(a) of this section to exercise the powers granted by this
Article, upon presenting proper evidence to the County
Board of Commissioners that the annexation has been
accomplished, the County Board of Commissioners shall
adopt a resolution authorizing the Town to exercise these
powers within the extended area thus described.

(f1) When a city relinquishes jurisdiction over an area that
it is regulating under this Article to a county, the city
regulations and powers of enforcement shall remain in
effect until (i) the county has adopted this regulation or (ii)
a period of 60 days has elapsed following the action by
which the city relinquished jurisdiction, whichever is
sooner. During this period the county may hold hearings
and take other measures that may be required in order to
adopt its regulations for the area.

(g) When a local government is granted powers by this
section subject to the request, approval, or agreement of
another local government, the request, approval, or
agreement shall be evidenced by a formally adopted
resolution of that government's legislative body. Any such
request, approval, or agreement can be rescinded upon two
years' written notice to the other legislative bodies
concerned by repealing the resolution. The resolution may


                             -6-
          TOWN OF PINEBLUFF V. MOORE COUNTY

                     Opinion of the Court



be modified at any time by mutual agreement of the
legislative bodies concerned.

(h) Nothing in this section shall repeal, modify, or amend
any local act which defines the boundaries of a city's
extraterritorial jurisdiction by metes and bounds or
courses and distances.

(i) Whenever a city or county, pursuant to this section,
acquires jurisdiction over a territory that theretofore has
been subject to the jurisdiction of another local
government, any person who has acquired vested rights
under a permit, certificate, or other evidence of compliance
issued by the local government surrendering jurisdiction
may exercise those rights as if no change of jurisdiction had
occurred. The city or county acquiring jurisdiction may
take any action regarding such a permit, certificate, or
other evidence of compliance that could have been taken by
the local government surrendering jurisdiction pursuant to
its ordinances and regulations. Except as provided in this
subsection, any building, structure, or other land use in a
territory over which a city or county has acquired
jurisdiction is subject to the ordinances and regulations of
the city or county.

(j) Repealed by Session Laws 1973, c. 669, s. 1.

(k) As used in this subsection, “bona fide farm purposes” is
as described in G.S. 153A-340. As used in this subsection,
“property” means a single tract of property or an
identifiable portion of a single tract. Property that is
located in the geographic area of a municipality's
extraterritorial jurisdiction and that is used for bona fide
farm purposes is exempt from exercise of the municipality's
extraterritorial jurisdiction under this Article. Property
that is located in the geographic area of a municipality's
extraterritorial jurisdiction and that ceases to be used for
bona fide farm purposes shall become subject to exercise of
the municipality's extraterritorial jurisdiction under this
Article. For purposes of complying with 44 C.F.R. Part 60,


                            -7-
                      TOWN OF PINEBLUFF V. MOORE COUNTY

                                 Opinion of the Court



            Subpart A, property that is exempt from the exercise of
            extraterritorial jurisdiction pursuant to this subsection
            shall be subject to the county's floodplain ordinance or all
            floodplain regulation provisions of the county's unified
            development ordinance.

            (l) A municipality may provide in its zoning ordinance that
            an accessory building of a “bona fide farm” as defined by
            G.S. 153A-340(b) has the same exemption from the
            building code as it would have under county zoning as
            provided by Part 3 of Article 18 of Chapter 153A of the
            General Statutes.

            This subsection applies only to the City of Raleigh and the
            Towns of Apex, Cary, Fuquay-Varina, Garner, Holly
            Springs, Knightdale, Morrisville, Rolesville, Wake Forest,
            Wendell, and Zebulon.

N.C.G.S. § 160A-360 (emphasis added); S.L. 1999-35.

      Defendants maintain that, under N.C.G.S. § 160A-360, they were not required

to approve Pinebluff’s request because Moore County adopted and is enforcing a

zoning ordinance and subdivision regulations and is enforcing the State Building

Code within Pinebluff’s proposed extraterritorial expansion area.     Based on the

premise that S.L. 1999-35 does not invalidate N.C.G.S. § 160A-360(e) as applied to

Pinebluff, Defendants informed Pinebluff that it would have to obtain Defendants’

approval to extend its extraterritorial jurisdiction, which requires Pinebluff go

through Defendants’ public hearing process as defined in Moore County’s Unified

Development Ordinance.




                                        -8-
                       TOWN OF PINEBLUFF V. MOORE COUNTY

                                  Opinion of the Court



      In accordance with Moore County’s Unified Development Ordinance, Moore

County’s Planning Board held a public hearing and recommended that Defendants

deny the extension request. The Planning Board noted that no one at the meeting

spoke in favor of the request. The Board of Commissioners later held a public hearing

before voting on the request and observed that no one spoke in favor of the request

and that nine people spoke against it. The Board of Commissioners voted 5-0 to deny

Pinebluff’s request.

      On 21 January 2016, Pinebluff filed a Complaint and Petition for Writ of

Mandamus against Defendants, arguing that S.L. 1999-35 required Defendants to

approve their extension request. Defendants filed an Answer, Motion to Dismiss and

Motion for Judgment on the Pleadings Pursuant to N.C. Rules of Civil Procedure

12(b)(6) and 12(c). Later, Pinebluff filed a motion for summary judgment with a

contemporaneously filed affidavit. After a hearing, the trial court entered an order

allowing Pinebluff’s motion for summary judgment and petition for writ of mandamus

and denying Defendants’ motion to dismiss and motion for judgment on the pleadings.

The order directed Defendants “to adopt a resolution authorizing [Pinebluff] to

exercise its extraterritorial zoning jurisdiction within the area [Pinebluff] requested

in its resolution adopted October 16, 2014.” Defendants timely appealed.

                                     ANALYSIS




                                         -9-
                            TOWN OF PINEBLUFF V. MOORE COUNTY

                                          Opinion of the Court



        Defendants argue that the trial court erred in granting Pinebluff’s motion for

summary judgment and issuing a writ of mandamus.1 After careful examination of

the statute as amended and consideration of the canons of construction applicable

here, we affirm the trial court’s disposition of this matter.

        Defendants interpret N.C.G.S. § 160A-360(a) and S.L. 1999-35 to require that

Pinebluff obtain Defendants’ approval to extend its extraterritorial jurisdiction

beyond one mile.            Defendants also contend that N.C.G.S. § 160A-360(e),

notwithstanding N.C.G.S. § 160A-360(f) as amended by S.L. 1999-35, prohibits

Pinebluff from extending its extraterritorial jurisdiction into an area where Moore

County is exercising all three powers set out in N.C.G.S. § 160A-360(e).

        As Pinebluff and Defendants dispute the construction of S.L. 1999-35, we must

determine whether, by adopting S.L. 1999-35, the General Assembly intended to

require Moore County to rubber stamp any resolutions authorizing Pinebluff to

exercise its extraterritorial zoning jurisdiction upon Pinebluff’s presentation of

proper evidence of annexation, even if Moore County is exercising all three powers




        1  Defendants have attempted to appeal the denial of the motion to dismiss and motion for
judgment on the pleadings. However, we note that neither of these issues are appealable. See Whitaker
v. Clark, 109 N.C. App. 379, 427 S.E.2d 142 (1993) (finding that generally, appeal from denial of a
motion for judgment on the pleadings “does not lie” with the Court of Appeals absent an interlocutory
appeal that affects a substantial right); Drain v. United Servs. Life Ins. Co., 85 N.C. App. 174, 176, 354
S.E.2d 269, 271 (1987) (“[W]here an unsuccessful motion to dismiss is grounded on an alleged
insufficiency of the facts to state a claim for relief, and the case thereupon proceeds to judgment on
the merits, the unsuccessful movant may not on an appeal from the final judgment seek review of the
denial of the motion to dismiss.”). Accordingly, the only issue on appeal is whether summary judgment
was properly granted for Pinebluff.

                                                 - 10 -
                        TOWN OF PINEBLUFF V. MOORE COUNTY

                                   Opinion of the Court



listed in N.C.G.S. § 160A-360(e). After examining the statute and enactment of S.L.

1999-35, we agree with Pinebluff and hold that the General Assembly intended to

remove all discretion from Moore County to oppose an extension of Pinebluff’s

extraterritorial jurisdiction.

      We review an order granting summary judgment de novo. Forbis v. Neal, 361
N.C. 519, 524, 649 S.E.2d 382, 385 (2007). Summary judgment is only appropriate

when the record demonstrates that “there is no genuine issue as to any material fact

and that any party is entitled to a judgment as a matter of law.” Id. (quoting N.C.G.S.

§ 1A-1, N.C. R. Civ. P. 56(c)).

      In ensuring that the legislative intent is accomplished, “we are guided by the

structure of the statute and certain canons of statutory construction.” Elec. Supply

Co. of Durham v. Swain Elec. Co., 328 N.C. 651, 656, 403 S.E.2d 291, 294 (1991). Our

Supreme Court has previously observed that “[s]tatutory interpretation properly

begins with an examination of the plain words of the statute.” Lanvale Props., LLC

v. Cty. of Cabarrus, 366 N.C. 142, 154, 731 S.E.2d 800, 809-10 (2012) (quoting Three

Guys Real Estate v. Harnett Cty., 345 N.C. 468, 472, 480 S.E.2d 681, 683 (1997)).

“Perhaps no interpretive fault is more common than the failure to follow the whole-

text canon, which calls on the judicial interpreter to consider the entire text, in view

of its structure and of the physical and logical relation of its many parts.” N.C. DOT

v. Mission Battleground Park, DST, __ N.C __, __, 810 S.E.2d 217, 222 (2018) (quoting



                                          - 11 -
                        TOWN OF PINEBLUFF V. MOORE COUNTY

                                    Opinion of the Court



Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts

167 (2012)).

      We “presume[] that the Legislature acted with full knowledge of prior and

existing law.” See Ridge Cmty. Inv’rs, Inc. v. Berry, 293 N.C. 688, 695, 239 S.E.2d
566, 570 (1977). Moreover, “[a]mendments are presumed not to be without purpose.”

Pine Knoll Shores v. Evans, 331 N.C. 361, 366, 416 S.E.2d 4, 7 (1992). When only

part of a statute is amended, we view the unmodified provisions “simply as a

reenactment, except as to the new provision, which is to take effect from the time of

the amendment.” State v. Mull, 178 N.C. 748, 752, 101 S.E. 89, 91 (1919).

      Although the in pari materia canon of statutory interpretation clearly applies

to the interpretation of conflicting provisions within different statutes that address

the same subject matter, State ex rel. Comm’r of Ins. v. N.C. Fire Insurance Rating

Bureau, 292 N.C. 70, 76, 231 S.E.2d 882, 886 (1977), its principles along with the

whole-text canon guide us when there is a conflict between two provisions of the same

statute.   If reading a statutory scheme as a whole produces an “irreconcilable

conflict,” by which two conflicting provisions cannot be given independent meaning,

the more recent provision should control. See Greensboro v. Guilford Cty., 191 N.C.
584, 588, 132 S.E. 558, 559 (1926) (“It is well settled that a special or local law repeals

an earlier general law to the extent of any irreconcilable conflict between their

provisions, or speaking more accurately, it operates to engraft on the general statute



                                           - 12 -
                        TOWN OF PINEBLUFF V. MOORE COUNTY

                                   Opinion of the Court



an exception to the extent of the conflict.”) (quoting 25 Ruling Case Law 929 (William

M. McKinney & Burdett A. Rich eds., 1919)).

      Here, the text of S.L. 1999-35 makes clear that the General Assembly intended

to replace § 160A-360(a) and § 160A-360(f) with the modified provisions in S.L. 1999-

35, while leaving the rest of N.C.G.S. §160A-360 intact. Once we read the statute as

a whole and combine S.L. 1999-35 with the unmodified portion of N.C.G.S. §160A-

360, two of the provisions conflict with each other: N.C.G.S. § 160A-360(e) prohibits

a city’s exercise of extraterritorial jurisdiction within an area where the county is

exercising the three powers enumerated therein, whereas N.C.G.S. § 160A-360(f) as

amended by S.L. 1999-35 provides that Moore County “shall adopt a resolution

authorizing [Pinebluff] to exercise these powers within the extended area thus

described.” S.L. 1999-35 is silent about the applicability or inapplicability of N.C.G.S.

§ 160A-360(e) to the specific authorization for Pinebluff in N.C.G.S. § 160A-360(f).

Defendants’ favored interpretation focuses on the commands of N.C.G.S. § 160A-

360(e), whereas Pinebluff argues that N.C.G.S. § 160A-360(f) invalidates the effect

that N.C.G.S. § 160A-360(e) otherwise would have on Pinebluff’s proposed exercise of

extraterritorial jurisdiction.

      For the following reasons, we conclude that there is an “irreconcilable conflict”

between N.C.G.S. § 160A-360(e) and N.C.G.S. § 160A-360(f) as applied to Pinebluff.

See State v. Hutson, 10 N.C. App. 653, 657, 179 S.E.2d 858, 861 (1971) (“Statutes in



                                          - 13 -
                            TOWN OF PINEBLUFF V. MOORE COUNTY

                                         Opinion of the Court



pari materia, although in apparent conflict or containing apparent inconsistencies,

should, as far as reasonably possible, be construed in harmony with each other so as

to give force and effect to each . . . .”). However, here, it is not possible to construe

these provisions in harmony with one another.

        N.C.G.S. § 160A-360(a), as modified by S.L. 1999-35, provides that Pinebluff

need not meet the population requirement to exercise extraterritorial jurisdiction for

up to two miles beyond its corporate limits.2 A town of Pinebluff’s size could otherwise

exercise extraterritorial jurisdiction only within one mile beyond its corporate limits.

N.C.G.S. § 160A-360(a) (“[A]ny city may exercise these powers within a defined area

extending not more than one mile beyond its limits. With the approval of the board

or boards of county commissioners with jurisdiction over the area, a city of 10,000 or

more population but less than 25,000 may exercise these powers over an area

extending not more than two miles beyond its limits . . . .”). Defendants contend that

Pinebluff must still obtain its approval to exercise extraterritorial jurisdiction in the

areas more than one mile beyond Pinebluff’s corporate limit.

        Defendants’ interpretation is inconsistent with the plain language of S.L. 1999-

35. S.L. 1999-35 provides that “[t]he Town of Pinebluff may exercise the powers

granted by this Article for a distance not more than two miles beyond its corporate



        2“The Town of Pinebluff may exercise the powers granted by this Article for a distance not
more than two miles beyond its corporate limits, without regard to the population limit of this section.”
S.L.1999-35 (emphasis in original).

                                                 - 14 -
                       TOWN OF PINEBLUFF V. MOORE COUNTY

                                   Opinion of the Court



limits, without regard to the population limit of this section.” N.C.G.S. § 160A-360(a)

contains a provision by which cities of more than 10,000 people but fewer than 25,000

may extend their exterritorial jurisdiction for up to two miles with approval from the

county commissioners.     However, the approval process in this provision is not

required here because S.L. 1999-35 exempts Pinebluff from the population

requirement that is otherwise a prerequisite in the process of extending the

boundaries of a city’s extraterritorial jurisdiction without county approval.

      On its own, N.C.G.S. § 160A-360(a) as amended by S.L. 1999-35 does not imply

that Pinebluff enjoys unrestricted exercise of its extraterritorial jurisdiction within

two miles of its corporate limits. Because the General Assembly did not modify

N.C.G.S. § 160A-360(e) in S.L. 1999-35, N.C.G.S. § 160A-360(e) limits the application

of N.C.G.S. § 160A-360(a). Our Supreme Court has recognized that N.C.G.S. § 160A-

360(e) prohibits a city’s exercise of extraterritorial jurisdiction in an area where the

county is exercising the three enumerated functions—even if a city seeks

extraterritorial jurisdiction within the one-mile limit provided by N.C.G.S. § 160A-

360(a). See Town of Boone v. State, 369 N.C. 126, 128 n.1, 794 S.E.2d 710, 712 n.1

(2016) (“Even when a municipality wishes to exercise extraterritorial jurisdiction in

an area within one mile of its corporate limits, county approval is required if the

county is already enforcing zoning ordinances, subdivision regulations, and the State

Building Code in that area.”). In other words, even though a city does not otherwise



                                          - 15 -
                            TOWN OF PINEBLUFF V. MOORE COUNTY

                                         Opinion of the Court



need the county’s approval to exercise its extraterritorial jurisdiction within one mile3

of its corporate limits under N.C.G.S. § 160A-360(a), N.C.G.S. § 160A-360(e) acts as

a limit on this authority under certain circumstances.

       If S.L. 1999-35 contained only the above modification to N.C.G.S. § 160A-

360(a), the existence of N.C.G.S. § 160A-360(e) in the general statutory scheme would

clearly demonstrate that Defendants retain the discretion to follow their own

discretion and/or consider the will of their constituents as expressed at a hearing

under N.C.G.S. § 160A-360(a1) and disapprove of Pinebluff’s request to exercise

extraterritorial jurisdiction within the two-mile boundary provided by N.C.G.S. §

160A-360(a). If S.L. 1999-35 amended only N.C.G.S. § 160A-360(a), the potential

additional mile of extraterritorial jurisdiction would not affect our application of our

Supreme Court’s observation in Town of Boone, where the Court recognized that

N.C.G.S. § 160A-360(a) is subject to N.C.G.S. § 160A-360(e). See Town of Boone, 369
N.C. at 128 n.1, 794 S.E.2d at 712 n.1.

       However, the General Assembly also amended the language of N.C.G.S. §

160A-360(f) with S.L. 1999-35.            Because “amendments are presumed not to be

without purpose,” we must determine how the amendment to N.C.G.S. § 160A-360(f)




3N.C.G.S. § 160A-360(a) provides that “any city may exercise these powers within a defined
area extending not more than one mile beyond its limits.” In other cases, a city’s exercise of
extraterritorial jurisdiction does not require county approval unless N.C.G.S. § 160A-360(e) applies.
Here, because of S.L. 1999-35, Pinebluff has authority to exercise its extraterritorial jurisdiction for
up to two miles beyond its corporate limits without Moore County’s approval.

                                                - 16 -
                       TOWN OF PINEBLUFF V. MOORE COUNTY

                                  Opinion of the Court



alters the town’s or county’s authority. See Pine Knoll Shores, 331 N.C. at 366, 416

S.E.2d at 7. Under Defendants’ reading of N.C.G.S. § 160A-360(f), the modification

to N.C.G.S. § 160A-360(f) serves to reinforce the General Assembly’s above

amendment to N.C.G.S. § 160A-360(a), which is unambiguous on its own. We are not

persuaded by Defendants’ reading of N.C.G.S. § 160A-360(f).

      Because N.C.G.S. § 160A-360(a) clearly authorizes Pinebluff to exercise its

extraterritorial jurisdiction within two miles of its corporate limit without county

approval, subject to N.C.G.S. § 160A-360(e), the amendment to N.C.G.S. § 160A-

360(f) must affect the scope of Defendants’ discretion in some other way. The plain

language of N.C.G.S. § 160A-360(f), as modified by S.L. 1999-35, is clear: Defendants

do not retain the discretion to disapprove of Pinebluff’s requests to exercise its

extraterritorial jurisdiction within the two-mile limit authorized by the above

alteration to N.C.G.S. § 160A-360(a). N.C.G.S. § 160A-360(f), as modified by S.L.

1999-35, provides that Pinebluff can exercise extraterritorial jurisdiction within two

miles of its corporate limits, as allowed by N.C.G.S. § 160A-360(a), even if Moore

County is exercising the three powers described in N.C.G.S. § 160A-360(e).

      If N.C.G.S. § 160A-360(f) as amended did not operate to invalidate the

discretion otherwise retained by Defendants under N.C.G.S. § 160A-360(e), N.C.G.S.

§ 160A-360(f) as amended would have no effect at all. As discussed above, N.C.G.S.

§ 160A-360(a) as amended by S.L. 1999-35 states that Pinebluff can exercise



                                         - 17 -
                        TOWN OF PINEBLUFF V. MOORE COUNTY

                                    Opinion of the Court



extraterritorial jurisdiction within two miles of its corporate limits, and our Supreme

Court has interpreted N.C.G.S. § 160A-360(e) as a general exception to this authority.

See Town of Boone, 369 N.C. at 128 n.1, 794 S.E.2d at 712 n.1. It follows that, where

N.C.G.S. § 160A-360(e) does not apply, a city can exercise its extraterritorial

jurisdiction within the limits set out by N.C.G.S. § 160A-360(a), and a county has no

discretion to limit a city’s otherwise lawful exercise of extraterritorial jurisdiction.

      As a result, even without N.C.G.S. § 160A-360(f) as amended by S.L. 1999-35,

N.C.G.S. § 160A-360(a) authorizes Pinebluff to exercise its extraterritorial

jurisdiction within two miles of its corporate limits where N.C.G.S. § 160A-360(e) does

not apply.     Defendants have no discretion to limit Pinebluff’s exercise of

extraterritorial jurisdiction where Moore County is not exercising the three powers

described in N.C.G.S. § 160A-360(e).         Because the General Assembly amended

N.C.G.S. § 160A-360(f) in addition to N.C.G.S. § 160A-360(a), each must have

independent meaning. N.C.G.S. § 160A-360(f) clearly removes some of Defendants’

discretion to deny Pinebluff’s requests to extend its extraterritorial jurisdiction, and

N.C.G.S. § 160A-360(e) is the only source of such discretion.

      Because N.C.G.S. § 160A-360(e) and N.C.G.S. § 160A-360(f) as amended by

S.L. 1999-35 are inconsistent with one another, we must determine which provision

controls here. “Where two statutes are thus in conflict and cannot reasonably be

reconciled, the latter one repeals the one of earlier date to the extent of the



                                           - 18 -
                        TOWN OF PINEBLUFF V. MOORE COUNTY

                                   Opinion of the Court



repugnance.” Guilford Cty., 191 N.C. at 588, 132 S.E. at 559. (quoting State v. Kelly,

186 N.C. 365, 371–72, 119 S.E. 755, 759 (1923)). Although our Supreme Court in

Guilford County managed to reconcile the conflicting provisions in that case, we have

shown above that no such interpretation is tenable here. Therefore, we conclude that

“the last enactment must prevail . . . .” See Guilford Cty. v. Estates Admin., Inc., 212
N.C. 653, 655, 194 S.E. 295, 296 (1937). The General Assembly enacted N.C.G.S. §

160A-360(e) in 1971. S.L. 1971-698. The General Assembly enacted S.L. 1999-35 in

1999. Accordingly, we hold that S.L. 1999-35’s amendment of N.C.G.S. § 160A-360(f)

operates to invalidate the applicability of N.C.G.S. § 160A-360(e) with regard to

Pinebluff.

                                   CONCLUSION

      We conclude that S.L. 1999-35, being the most recent enactment, operates to

invalidate the applicability of N.C.G.S. § 160A-360(e) with regard to Pinebluff.

Therefore, Moore County did not have discretion to withhold passing a resolution

regarding Pinebluff’s extraterritorial jurisdiction. Accordingly, we affirm the trial

court’s entry of summary judgment in favor of Pinebluff and the writ of mandamus

requiring Moore County to adopt a resolution authorizing Pinebluff to exercise its

extraterritorial jurisdiction within the area identified by the 16 October 2014

Pinebluff resolution.

      AFFIRMED.



                                          - 19 -
             TOWN OF PINEBLUFF V. MOORE COUNTY

                      Opinion of the Court



Judges CALABRIA and ZACHARY concur.




                             - 20 -